In this case the evidence does not show liability of the defendant below for the entire amount of the damages recovered. Where the evidence does not show liability for the amount of damages awarded, and is so lacking in essential particulars that are reasonably appropriate for an estimate of the damages which might be recoverable from the defendant, that the court cannot with satisfactory certainty determine what would be a proper remittitur, the judgment must be reversed for a new trial. Southern Utilities Co. v. Davis, 83 Fla. 366, 92 So. 683; Plant City v. Muse, 71 Fla. 126; 70 So. 1005; A. C. L. R. Co. v. Brash, 73 Fla. 478, 74 So. 503. *Page 709 
Reversed.
WHITFIELD, P.J., AND TERRELL, J., concur.
BUFORD, C.J., AND BROWN, J., concur in the opinion and judgment.
ELLIS, J., dissents.